     Case 3:19-cv-01111-DRD Document 143 Filed 12/05/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO


Integrand Assurance Company,
Plaintiff,

v.
                                          Civil No. 19-1111 (DRD)
Everest Reinsurance Company et
al.,

Defendants.



                               JUDGMENT

     Pursuant to the Court’s Opinion and Order (Docket No. 140)

granting Defendants’ Motions to dismiss (Docket Nos. 10, 36, 56,

68, & 72), the Court hereby enters a final judgment DISMISSING THE

INSTANT CASE WITHOUT PREJUDICE. The parties are ordered to proceed

to arbitration of the disputes forthwith in accordance with the

terms of the arbitration provision.

     THIS CASE IS NOW CLOSED FOR ALL ADMINISTRATIVE AND STATISTICAL

PURPOSES.

     IT IS SO ORDERED, ADJUDGED AND DECREED.

     In San Juan, Puerto Rico this 5th day of December, 2019.

                                      /s/ Daniel R. Dominguez
                                      Senior U.S. District Judge
